J-S47027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: D.R.H., A MINOR                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: M.H., FATHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 740 MDA 2019

               Appeal from the Decree Entered April 8, 2019
    In the Court of Common Pleas of Lebanon County Orphans' Court at
                             No(s): 2019-8


BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY NICHOLS, J.:                FILED: OCTOBER 18, 2019

      M.H. (Father) appeals from the decree granting the petition filed by A.L.

(Mother) and her husband, D.L. (Stepfather), seeking to involuntarily

terminate Father’s parental rights to D.R.H. (Child), born in February of 2009,

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1) and (b). We affirm.

      The trial court summarized the early years of Mother, Father, and Child’s

relationships as follows:

      From [Child’s] birth until approximately January of 2011, Mother
      and [Father] were living together with some friends in an
      apartment. Toward the end of that arrangement, [Stepfather]
      would stay overnight as a friend. Mother testified that, at that
      time, she and [Father] were no longer involved with each other
      and that she and [Stepfather] were developing a relationship.

      Around January of 2011, [Stepfather] purchased a home and
      Mother, [Stepfather] and [Child] moved in together. Another
      couple with a child also moved into the house to help financially.

      While Mother and [Father] were still together, [Child] would see
      her paternal grandparents (“Paternal Grandparents”) usually on
J-S47027-19



     holidays. After Mother moved in with [Stepfather], visitation with
     Paternal Grandparents was sporadic with [Child] visiting with
     [Paternal] Grandparents maybe twice a year. . . .

     In March of 2011, Mother and [Father] came to an agreement by
     which [Father] would have visits with [Child] every other weekend
     and on occasions with notice. At that time, [Father] was providing
     $200 per month for expenses. [Father’s] visits with [Child]
     stopped in September of 2012 as the result of concerns over care
     of [Child] when in [Father’s] custody.

     Thereafter, on December 22, 2012, [Father] arrived at Mother’s
     home, unannounced, and requested to say goodbye to [Child]
     because he was moving to Oklahoma. Mother refused the request
     indicating that [Child] was sleeping and she did not want to wake
     [Child] when she had not seen [Father] in three months. [Father]
     further inquired as to a possible custody arrangement, but
     Mother “informed [Father that she] would not be putting a three-
     year-old on a train to Oklahoma.” [Father] did not provide Mother
     with an address in Oklahoma. Mother stated that she continued
     to receive the $200 payments from [Father] until at least
     September of 2012.

                                 *    *    *

     [Father] testified that he was at the hospital when [Child] was
     born and remembers being very happy. [Father] stated that after
     [Child] was born, he supported both [Child] and Mother
     financially, as well as helping in the care of [Child].

     [Father] then testified that after Mother moved out with
     [Stepfather], [Child] was still spending weekends with him, that
     he and [Child] would spend time with his family on their farm
     where [Child would] play in the water, sand and dirt and get dirty
     prior to [Father] returning [Child] to Mother. [Father] stated that
     Mother called [Father] to complain that [Child] was coming back
     dirty and that [Father] was returning the bag with [Child’s] clothes
     in it unused, though [Father] claims that he had bought clothes
     for [Child] to wear while they were together. [Father] testified
     that during the phone call with Mother, he “got from her the
     impression that [Father] wasn’t allowed to really see [Child] or
     have communication with [Mother and Child].” [Father] indicated
     that his impression that he would not be allowed to see [Child]

                                     -2-
J-S47027-19



     was not premised on anything Mother actually said, but instead
     on “the tone [of Mother during the conversation] and knowing her
     for as long as [he] did.” [Father] additionally stated that he did
     not believe that he could elicit financial help from Paternal
     Grandparents in pursuit of any custody action because Paternal
     Grandparents “are not big fans of [c]ourts [and t]hey would rather
     try to work things out without getting the [c]ourts involved.”

     [Father] testified that while he and Mother and [Child] were still
     living in the house together, they fell behind on the mortgage
     payments. This led to the house being foreclosed upon and
     go[i]ng [to] the sheriff’s sale in October of 2012. [Father] worked
     in the construction industry and the business was slow and there
     was not an abundance of work for [Father]. After the house was
     sold, [Father] moved in with [Paternal] Grandparents. Within two
     months of living . . . with [Paternal] Grandparents, [Father] had
     an opportunity to move to Oklahoma. [Father] stated that the
     reason for his move to Oklahoma was because he lost his house,
     his job and [Child] and that he felt he had to start over and he
     was trying to provide a better situation for himself. So [Father]
     had the opportunity to move to Oklahoma where there was a
     better economy and he could reestablish himself.

     [Father] recalled the night that he visited Mother before leaving
     for Oklahoma with the intention to ask “permission to stay in
     contact with [Child].” [Father] stated that Mother “acted like she
     didn’t care if [Father] moved” and told [Father] “that it would
     probably not be in the best interest of [Child] to try and contact
     them.” [Father] asked to call [Child], but Mother responded that
     [Father] “would probably just stop over time.” [Father] admitted
     that he did stop contacting [Child] after moving to Oklahoma.

Trial Ct. Op., 5/28/19, at 2-4, 6-7. Mother and Stepfather had another child,

Ad.L. (Stepsister), who was born in 2012 or 2013.

     The trial court discussed the following events after Father moved to

Oklahoma in December of 2012:

     In or around December of 2015, while [Mother, Stepfather, Child,
     and    Stepsister] celebrated   Christmas     with   [Paternal]
     Grandparents, [Paternal] Grandmother gave Mother a gift and

                                    -3-
J-S47027-19



     stated that the gift was from [Father]. Mother informed Paternal
     Grandmother that they could tell [Child] that the gift was from
     Santa or from Paternal Grandparents, but that she wouldn’t allow
     the gift to bear [Father’s] name because at that point, [Child] had
     not seen [Father] in three years and Mother considered [Father]
     as a stranger to [Child]. Mother did not receive any other gifts,
     cards or money from [Father], including for [Child’s] birthdays,
     after [Father] moved to Oklahoma.

     [In or around the summer of 2016, Mother’s entire family,
     including Mother, Stepfather, Child, and Stepsister, began visiting
     with Paternal Grandparents more often with visits at least every
     other month and on holidays and birthdays. Mother testified that
     the relationship with Paternal Grandparents was positive and that
     Paternal Grandparents are welcoming of Child, as well as
     Stepsister.]

     Mother testified that she saw [Father] in September of 2018.
     Mother testified that between September of 2012 and September
     of 2018, she did not receive any electronic, telephonic or postal
     communication from [Father]. . . .

     In September of 2018, at the behest of Paternal Grandparents,
     Mother and [Stepfather] met with [Father] at Paternal
     Grandparents’ property where [Father] expressed a desire to
     reestablish his relationship with [Child]. Mother recounted how
     [Child] had expressed the desire to be adopted by [Stepfather]
     and take his last name. Mother testified that [Father] then stated
     that he would sign a voluntary termination in [Child’s] best
     interests so that the adoption could proceed.          During the
     conversation, [Father] expressed interest in reestablishing the
     relationship with [Child]. Mother told [Father] that she would
     consider allowing [Father] to be re-acclimated as a peripheral part
     of [Child’s] life if [Father] could demonstrate that he was
     establishing himself in the area by maintaining a residence and a
     good job. [Father] did not attend any school functions for [Child]
     or participate in any extra-curricular activities. Mother testified
     that [Father] was not barred from attending any school activities
     or from any hobby activities.

     Upon prompting from classmates at school as to why [Child] and
     [Stepsister] had different last names, [Child] asked [Paternal]
     Grandparents if [Paternal] Grandfather was her father, since they
     shared the same last name. Mother also testified that in the
                                    -4-
J-S47027-19



       summer of 2018, [Child] asked Mother and [Stepfather] why her
       last name was different from theirs. Mother provided a general
       explanation that did not name [Father] specifically. Mother and
       [Child] then discussed whether [Child] wanted to change her last
       name. [Child] needed to think about it and then came to Mother
       and [Stepfather] after a few days stating that she did want to
       change her last name to be the same as Mother and [Stepfather].

Trial Ct. Op., 5/28/19, at 4-5 (record citations omitted); see also id. at 3.

       Mother and Stepfather filed a petition to terminate Father’s parental

rights on January 2, 2019.1 Father filed an answer and affirmative defenses,

as well as a motion for discovery. The trial court “did not grant the [motion

for discovery] and filed [Father’s proposed order] as ‘unsigned’ on March 11,

2019.” Id. at 1.

       On April 4, 2019, the trial court held an evidentiary hearing on the

petition, at which the parties appeared with counsel, and Loreen Marae

Burkett, Esq., (Child’s counsel) represented Child.   2   Mother and Stepfather
____________________________________________


1Shortly after Mother and Stepfather filed the petition to terminate Father’s
parental rights, Father filed a complaint in custody. Additionally, Father sent
Mother a check for $150, with Child’s name in the memo line.

2 The trial court appointed Child’s counsel to “represent [Child] and protect
her rights in” the termination hearing. Order, 1/2/19. Therefore, Child’s right
to counsel under 23 Pa.C.S. § 2313(a) was satisfied. See In re Adoption of
K.M.G., ___ A.3d ___, 2019 PA Super 281, 2019 WL 4392506, at * 4 (Pa.
Super. filed Sept. 13, 2019) (en banc) (emphasis in original) (holding that (1)
that “this Court’s authority is limited to raising sua sponte the issue of whether
the orphans’ court violated Section 2313(a) by failing to appoint any counsel
for the Child in a termination hearing,” and (2) we may not “review sua sponte
whether a conflict existed between counsel's representation and the child's
stated preference in an involuntary termination of parental rights proceeding”
(citations omitted) (emphasis in original)). We add that there was no


                                           -5-
J-S47027-19



testified on their own behalf and presented the testimony of K.M., a family

friend, and L.D., another family friend and Mother’s employer. N.T., 4/4/19,

at 6, 85, 102, 106-07. Father testified on his own behalf, and presented the

testimony of his sister, M.J., and Paternal Grandparents. Id. at 110, 248,

266, 288. The trial court denied Father’s offer of Father’s aunt, J.B. (Paternal

Aunt), as a witness. Id. at 301.

       The trial court terminated Father’s parental rights in a decree dated April

4, 2019, and entered on April 8, 2019. Father timely filed a notice of appeal,

along with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).           The trial court filed a responsive Rule

1925(a) opinion.3

____________________________________________


apparent conflict between Child’s best interests and legal interests. See id.;
see also In re T.S., 192 A.3d 1080, 1089-90, 1092-93 (Pa. 2018)
(reaffirming the ability of an attorney-guardian ad litem to serve a dual role
and represent a child's non-conflicting best interests and legal interests); In
re Adoption of L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017) (plurality)
(stating that, pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of
a contested involuntary termination proceeding has a statutory right to
counsel who discerns and advocates for the child's legal interests, defined as
a child's preferred outcome).

3 In his concise statement, Father raised twenty issues, and, in its Rule
1925(b) opinion, the trial court addressed the related issues together. On
appeal, Father has interwoven some of the related issues from his concise
statement into the four issues.

In his concise statement, Father alleged that this is a case of first impression
because he would have been required to act in bad faith to preserve a
relationship with Child and because his parents performed his parental duties


                                           -6-
J-S47027-19



       In its opinion, the trial court concluded that termination was appropriate

under Section 2511(a)(1) and (b). The trial court explained:

       We found Mother’s testimony to be credible.             We found
       [Stepfather] to be credible, consistent and stable[,] and that he
       has taken responsibility for [Child] and raised [Child] as his own
       child. We found the argument from [Father,] that cards, letters,
       etc., had they been sent, would have been rejected[, was]
       incredible and unsupported by any credible evidence or testimony.
       We found . . . that [Father] failed to perform his parental duties
       for at least six months prior to the [filing of the petition]. We
       found that [Father] has no bond with [Child]. Conversely, we
       found that [Stepfather] had a clear bond with [Child] and treats
       [Child] as his own child. Thereafter, we granted the [p]etition to
       terminate [Father’s] parental rights as to [Child].

Trial Ct. Op., 5/28/19, at 10-11 (footnote omitted).

       Father raises the following issues for review:

       1. Whether the trial court committed prejudicial error in failing to
       consider the deliberately created obstacles and erected barriers
       by Mother and/or [Stepfather], to impede on free communication
       and regular association with the Child by Father, as well as[] the
       general performance of his parental duties.

       2. Whether the trial court committed prejudicial error in failing to
       consider the best interest of the Child and the effect that severing
       the parental relationship between Father and the Child[] would
       have upon the Child’s current and future developmental, physical,
       and emotional needs and welfare.

       3. Whether the trial court committed prejudicial error in refusing
       to allow Father to perform discovery, especially given that a
       fundamental right is at stake.

____________________________________________


in his absence. Father does not raise these issues in the statement of
questions involved section of his brief on appeal. Therefore, Father has waived
these issues. See Krebs v. United Refining Co. of Pa., 893 A.2d 776, 797
(Pa. Super. 2006)
                                       -7-
J-S47027-19



      4. Whether the trial court committed prejudicial error by excluding
      testimony about the best interest of the child.

Father’s Brief, at 4-5.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. [In re R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010)]. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).


                                      -8-
J-S47027-19



      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (citation omitted).

      This Court may affirm the trial court’s termination of parental rights if

any one subsection of Section 2511(a) and Section 2511(b) has been

established. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, we focus on Section 2511(a)(1) and (b), which provide:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing parental
         claim to a child or has refused or failed to perform parental
         duties.

                                   *    *    *

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant

                                       -9-
J-S47027-19



      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      Father first argues that the trial court erred in finding that he failed to

perform his parental duties in the six months before Mother and Stepfather

filed the petition to terminate his parental rights.       Father’s Brief at 21

(discussing 23 Pa.C.S. § 2511(a)(1)). Specifically, Father emphasizes that he

made efforts to reestablish contact with Child in the six months before the

filing of the petition. Id. at 21-23.

      Father further asserts that the trial court failed to consider the obstacles

and barriers raised by Mother.          Id. at 26-30.   Father argues that his

explanations for failing to contact Child were reasonable in light of Mother’s

conduct and his introverted, non-confrontational personality. Id. at 30-32.

      With respect to Section 2511(a)(1), our Supreme Court has held as

follows.

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1988)

(citation omitted).


                                        - 10 -
J-S47027-19



      Further, this Court has stated:

      Although it is the six months immediately preceding the filing of
      the petition that is most critical to the analysis, the trial court must
      consider the whole history of a given case and not mechanically
      apply the six-month statutory provision. The court must examine
      the individual circumstances of each case and consider all
      explanations offered by the parent facing termination of his or her
      parental rights, to determine if the evidence, in light of the totality
      of the circumstances, clearly warrants the involuntary
      termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      Regarding the definition of “parental duties,” this Court has stated:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child. Thus, this court has held that the parental obligation
         is a positive duty which requires affirmative performance.

                                    *     *      *

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with his or her physical and emotional
      needs.

Id. (citations omitted).

      Instantly, the trial court found:


                                        - 11 -
J-S47027-19



     We recognize that [Father] was involved in [Child’s] life for the
     first three years of her life. While Mother and [Father] lived
     together, [Father] provided for both Mother and [Child,] and
     helped in the care of [Child]. After Mother and [Child] moved out
     of the house and in with [Stepfather], [Father] continued
     visitation with [Child], even taking [Child] on trips to [Paternal]
     Grandparents’ house on weekends.             While there is some
     disagreement as to the particulars, there is consistency in the
     testimony that Mother had an issue with [Father’s] visitation
     periods and some restrictions were imposed. However, [Father]
     never took any proactive action to reestablish his visitations or to
     exert his custodial rights after the incident.

     In December of 2012, [Father showed] up at Mother’s house to
     inform her that he [was] moving to Oklahoma and request[ed]
     some kind of custodial agreement, which Mother understandably
     deni[ed]. [Father] did not provide Mother with an address to
     which he was moving or indicate that he had any plan to make
     any custodial agreement work.      Meanwhile, [Father] knew
     Mother’s address and phone number in order to contact [Child].

     While in Oklahoma, [Father] did not even attempt to contact
     Mother in order to speak with [Child]. [Father] did not initiate any
     direct contact through [Paternal] Grandparents in order to
     facilitate contact with [Child]. [Father] did not send letters, cards
     or financial support to Mother for [Child,] and with the exception
     of one Christmas, failed to send any gifts for [Child]. As to
     Mother’s request that a gift, sent nearly three years after [Father
     left] the state and with no contact with [Child], be designated from
     Santa or from Paternal Grandparents instead of from [Father] in
     order not to confuse [Child], we find such to be completely
     understandable.       [Father] made no effort to maintain or
     reestablish a relationship with [Child].

     [Father] responds that any efforts would have been rebuffed by
     Mother. Additionally, [Father] contends that his introverted and
     non-litigious nature predispose him to a passive approach[,] in
     which settlement of matters is attempted beyond the scope of the
     courts.

     While “[t]he law recognizes . . . that there are situations in which
     a custodial parent has deliberately created obstacles and has by
     devious means erected barriers intended to impede free
                                    - 12 -
J-S47027-19



     communication and regular association between a noncustodial
     parent and his or her child[,]” a parent is still required to “use all
     available resources to preserve the parental relationship and must
     exercise ‘reasonable firmness’ in resisting obstacles placed in the
     path of maintaining the parent-child relationship.” Therefore,
     “[t]he pertinent inquiry is not the degree of success a parent may
     have had in reaching the child, but whether, under the
     circumstances, the parent has utilized all available resources to
     preserve the parent-child relationship.” Furthermore, “[p]arental
     rights are not preserved, it has been held, by waiting for a more
     suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     immediate physical and emotional needs.”

     First, [Father] presented no evidence that Mother created any
     undue obstacles to the maintenance of a parent-child relationship
     between [Father] and [Child]. Testimony from [Father] and
     family members indicate that everyone believed that they were
     “walking on eggshells” in order to comply with Mother’s wishes.
     However, no one could provide solid evidence or recount an
     instance that would justifiably support such belief. The fact that
     Mother restricted [Father’s] access to [Child] in 2012, regardless
     of the circumstances, does not prohibit [Father] from exercising
     his legal rights, or from requesting information from Mother, or
     f[ro]m providing support, letters or cards to Mother for [Child].
     However, [Father] failed to attempt contact of any kind.

     Next, despite any allegations of obstacles or barriers, [Father] did
     not even attempt to overcome any such barriers or obstacles. We
     find that a parent’s introverted or non-combative nature is no
     defense against a failure to perform parental duties. [Father]
     could have written a letter or card or sent money. His defense is
     that he believed it would be rejected, but again, no proof was
     asserted that this was the case. In fact, not one witness could
     recount an example of such a circumstance (other than a single
     instance regarding the gift necklace) or a conversation in which
     Mother stated that she would reject communication from [Father].
     If a parent could justify non-performance of parental duties
     because of a passive nature, general timidity or a reluctance to
     utilize the justice system, it would most certainly lead down a path
     injurious to the children involved. We see no merit in [Father’s]
     explanation for his conduct in the six years prior to the filing of
     the [p]etition.
                                    - 13 -
J-S47027-19




     [Father] also asserts that [Paternal] Grandparents acted as
     proxies in lieu of his own performance of parental duties. We find
     this argument lacking as well. A parent may not wholly delegate
     his or her responsibility to another party in order to fulfill his or
     her parental duties. While we find that [Paternal] Grandparents
     were consistently involved in [Child’s] life and have established
     and maintained a good relationship with Mother and [Stepfather],
     this cannot supplant [Father’s] own obligation to perform even the
     most basic of parental duties. [Father] has not provided a single
     instance in which he had even attempted to make contact with
     [Child] in the six years prior to the filing of the [p]etition.

     Finally, [Father] asserts that he made efforts in the six months
     prior to the filing of the [p]etition[,] in that he returned to
     Pennsylvania and had [Paternal] Grandparents arrange for a
     meeting in which reestablishment of the relationship was
     discussed. In termination proceedings, we “may consider post-
     petition efforts if the efforts were initiated before the filing of the
     termination petition and continued after the petition date.” At the
     time of the meeting, when it was expressed that Father sought to
     reestablish the relationship between himself and [Child], Mother
     set forth conditions in which [Father] might be reintroduced into
     [Child’s] life, though on the periphery and not as Child’s father.
     [Father] maintains that this is evidence of an obstacle by Mother.
     The Superior Court has noted:

        Parents may not have contact with a child for six months
        or more and then realize that they have made a terrible
        mistake. Their renewed efforts at assuming parental
        responsibilities will not cure prior abandonment but may
        demonstrate a serious intent to establish and continue a
        child-parent relationship that will be important and
        beneficial to the child. To be legally significant the contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and
        must demonstrate a serious intent on the part of the parent
        to recultivate a parent-child relationship and must also
        demonstrate a willingness and capacity to undertake the
        parental role.

     [Father] made no demonstration that contact was steady and
     consistent since he made no[] significant effort to reestablish
                                     - 14 -
J-S47027-19



      contact with [Child]. Further, [Father] did not establish a serious
      intent to recultivate the relationship or show that he had the
      willingness or capacity to undertake the parental role. Likewise,
      [Father] failed to exhibit that reestablishing the relationship would
      contribute to the psychological health of [C]hild.

      Given the overwhelming evidence and testimony, we find that
      [Father] failed to perform his parental duties for a period of more
      than six months prior to the filing of the [p]etition. [Father’s]
      arguments, though interesting and presented with fervency, are
      unavailing to convince this court to find differently in
      contravention to the established case law and the intentions of
      the General Assembly.

Trial Ct. Op., 5/28/19, at 20-24 (citations omitted) (emphasis in original).

      We conclude that the trial court’s decision to terminate the parental

rights of Father under Section 2511(a)(1) is supported by competent, clear

and convincing evidence in the record. See S.P., 47 A.3d at 826-27. The

trial court considered and accorded little to no weight to Father’s contentions

that Mother unduly impeded his ability to contact Child and Father’s

explanations for his failure to exercise his parental duties for nearly six years.

Therefore, having reviewed the record, we discern no abuse of discretion or

error of law in the trial court’s conclusion regarding Section 2511(a)(1).

      In his second claim, Father asserts that the trial court failed to consider

Child’s best interests and the effect of severing his relationship with Child.

See Father’s Brief at 4. Father contends that Child “had significant emotional

attachment to [him] during her childhood” and that this bond would have

continued “but for Mother’s interference.” Id. at 45. Father also argues that


                                     - 15 -
J-S47027-19



Child has significant attachments to Paternal Aunt, Paternal Grandparents,

and her cousins. Id. at 46.

      Additionally, Father notes that Child was aware that Stepfather was not

her birth father, but she shared the same last name as Paternal Grandparents.

Father notes that Mother did not allow him or his family to identify him as

Child’s birth father. Nevertheless, Father notes Child expressed an interest in

writing a letter introducing herself to her birth father.   Id. at 47.   Father

emphasizes that he does not want to take custody of Child from Mother, but

wants to “continue making himself part of [Child’s] life.” Id. He concludes

his rights should not be terminated because “the contact will allow . . . Child

to continue to feel loved by her biological father and may preclude Child’s

painful search for [Father] as a teen or an adult and the emotional injuries

caused by separation.” Id. at 47-48.

      Father notes that Child’s counsel only indicated that Child wanted to

change her last name. However, he asserts Child’s counsel did not discuss

the effect termination would have on Child. Id. at 46. In sum, Father claims

that “it was not clear that the termination would serve the best interests of

[Child].” Id. at 49.

      This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but the focus of Section 2511(b) is on the

child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en


                                    - 16 -
J-S47027-19



banc).    In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In In re E.M., 620 A.2d [481,
        485 (Pa. 1993)], this Court held that the determination of the
        child’s “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of permanently
        severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations

omitted). Although it is often wise to have a bonding evaluation and make it

part of the certified record, “[t]here are some instances . . . where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

        Instantly, the trial court noted:

        The record reflects that while in chambers during a meeting with
        all counsel, this court specifically asked [Child’s counsel] her
        position on the matter.      [Child’s counsel] noted that, after
        speaking with [Child], she concluded that [Child] does not have
        any relationship with [Father] and that no bond has been formed
                                       - 17 -
J-S47027-19



      between [Father] and [Child]. . . . [Child’s counsel] maintained
      that she “support[ed Child] in her position [as] to having her name
      changed, which is important to her.”

      At the close of trial, the [Child’s counsel] reaffirmed that she met
      with [Child] in January. [Child] expressed to [counsel] that she
      desired to have her last name changed. While [Child] is still
      young, this is an indication that [Child] wants to move forward
      with the adoption. The [Child’s counsel] likewise articulated that
      she felt the provisions of the statute were clearly met and she
      supported a finding that parental rights should be terminated.

Trial Ct. Op., 5/28/19, at 27.

      As to Section 2511(b), the trial court summarized its finding as follows:

      While the developed case law calls on the court to interpret any
      parent-child bond, “[i]n cases where there is no evidence of any
      bond between the parent and child, it is reasonable to infer that
      no bond exists.”

      We do not deny that a bond did exist at one time between [Father]
      and [Child]. However, [Father’s] failure to perform his parental
      duties have eroded that bond to the point of extinction. . . .

      Conversely, a strong parental bond does exist between
      [Stepfather] and [Child]. [Stepfather] treats [Child] as his own
      child. [Stepfather] is involved in the everyday activities and
      routines of [Child]. [Child] refers to [Stepfather] as “Daddy” and
      has expressed the desire to change her last name in order to
      comport with that of Mother and [Stepfather].

      Mother and [Stepfather] provide[] a family environment and a
      safe home for [Child]. Mother and [Stepfather] share financial
      responsibility for [Child]. Mother and [Stepfather] are both
      involved in [Child’s] school and extra-curricular activities and
      interests. Furthermore, Mother and [Stepfather] have been
      supportive of preserving the bond that [Child] has with [Paternal]
      Grandparents.

      We find that with no bond existing between [Father] and [Child],
      there was no foreseeable detrimental effects in severing the
      relationship. [Father] did not demonstrate that he could provide
      a stable environment for [Child], though we acknowledge he has
                                     - 18 -
J-S47027-19



      expressed his desire so to do. We don’t deny that [Father] loves
      [Child]. However, “[a] parent’s own feelings of love and affection
      for a child, alone, do not prevent termination of parental rights.”
      At this point, [Father] is a stranger to [Child] and[,] therefore, it
      is unlikely that she will find comfort, safety or stability in
      reestablishing the relationship. . . .

Trial Ct. Op., 5/28/19, at 24-27 (citations omitted).

      Having reviewed the trial court’s opinion and the record, we find no

abuse of discretion or error of law in the trial court’s decision to terminate the

parental rights of Father under Section 2511(b). See S.P., 47 A.3d at 826-

27. Contrary to Father’s arguments, the trial court considered factors relevant

to the Child’s needs and welfare as well as the effects of termination on Child.

Therefore, no relief is due.

      In his third issue, Father asserts that the trial court committed

prejudicial error in refusing to allow Father to perform discovery. See Father’s

Brief at 4.   Father argues that discovery would have revealed that Mother

intended to testify to an alleged conversation Mother had with Father’s

roommate in August 2012.         Id. at 52.    Father does not summarize the

substance of the allegations. However, it appears from the record that the

allegations related either to Father’s statements that he would leave Child with

others during his periods of custody in 2012 or that he was unfaithful to Mother

during their relationship.     Father notes that the trial court sustained his

hearsay objection to the testimony, but asserts that Mother’s counsel

continued to refer to the conversation. Id. at 52-53. He further contends

that if he was made aware of Mother’s intent to use the conversation, he could
                                      - 19 -
J-S47027-19



have “subpoenaed [the roommate] to likely show Mother’s untruthfulness and

lack of credibility.” Id. at 53. Father also suggests that the lack of discovery

impaired his ability to substantiate his claim that Mother was obstructionist

and untruthful. Id.

      At the outset, we note that Father raised the following issue in his Rule

1925(b) statement: “Whether the [trial c]ourt committed prejudicial error in

failing to allow . . . [Father] to perform discovery.” Father’s Rule 1925(b)

Statement at ¶ 6. The trial court addressed this issue as follows:

      [Father] asserts in his sixth error complained of on appeal that
      this court committed prejudicial error in failing to allow [Father]
      to perform discovery. [In Father’s] Motion for Leave to Allow
      Discovery, [Father] sought discovery as to alleged concerns
      regarding     [Stepfather’s]  mental     stability,  Mother    and
      [Stepfather’s] alleged prevention of possession and access of
      [Child] by [Father], alleged misinformation of [Father’s]
      whereabouts, an alleged plea in a criminal case by Mother[,fn2]
      and the potential divorce of Mother and [Stepfather] in the future.
      [Father] argued, at the time, that the discovery was necessary to
      support his contentions that he had been hindered in his efforts
      and to show that the requested adoption would not be in the best
      interests of [Child].
         [fn2]We note that at the hearing on this matter, an allegation
         was made that Mother had been involved in a previous
         criminal matter; however, it was shown that the defendant
         in the criminal matter was, in fact, not Mother and this court
         cautioned counsel for [Father] as to the introduction of such
         without proper and adequate legal research.

      Leb.Co.O.C.R. No. 7.1, entitled “Depositions, Discovery and
      Production of Documents,” provides that “[t]he Rules pertaining
      to Depositions, Discovery and Production of Documents ‘as
      contained in the Pennsylvania Rules of Civil Procedure shall be 9
      [sic] applicable to the Orphans’ Court Division of the Court of


                                     - 20 -
J-S47027-19



     Common Pleas of Lebanon County.”         Pennsylvania Rule of Civil
     Procedure No. 4003.1(a) provides:

        Subject to the provisions of Rules 4003.2 to 4003.5
        inclusive and Rule 4011, a party may obtain discovery
        regarding any matter, not privileged, which is relevant to
        the subject matter involved in the pending action, whether
        it relates to the claim or defense of the party seeking
        discovery or to the claim or defense of any other party,
        including the existence, description, nature, content,
        custody, condition and location of any books, documents,
        or other tangible things and the identity and location of
        persons having knowledge of any discoverable matter.

     The decision of a trial court to grant or deny pre-trial discovery
     falls within the court’s discretion. “In exercising its discretion, a
     trial court must assess whether the [party] can establish probable
     cause showing his requested discovery will materially advance a
     legally sufficient pleading.” Moreover, “stewardship of the trial,
     including discovery rulings, are uniquely within the discretion of
     the trial judge, and, consequently, the court’s rulings will not be
     reversed unless they are deemed to represent an abuse of
     discretion.”

     The discovery [matters] sought by [Father] were not relevant to
     the termination proceeding and[,] to the extent that any material
     sought was relevant, such could be provided through testimony at
     trial. [Father] sought discovery supporting the assertion that
     Mother denied all contact of [Father] with [Child] and that Mother
     and [Stepfather] likely provided false information to [Child] about
     [Father]. [Father] further sought to elicit discovery as to the
     stability of Mother and [Stepfather’s] relationship as it relates to
     the proposed adoption.

     The focus in an involuntary [termination proceeding] is on the
     conduct of the parent whose rights are the subject of the hearing.
     While introduction of obstructive behavior of the custodial parent
     may be introduced, such conduct would be apparent to the non-
     custodial parent and there would be little need for this court to
     authorize a fishing expedition in order to procure alleged schemes.
     “The burden is upon the petitioner to prove by clear and
     convincing evidence that the asserted grounds for seeking the
     termination of parental rights are valid.”          It would seem
                                    - 21 -
J-S47027-19



      counterintuitive for a court to allow the non-custodial parent to
      seek out methods of obstruction that were not apparent,
      especially if the parent failed to attempt to overcome those that
      were allegedly apparent.

      As for [Father’s] attempt to seek discovery as to the stability of
      the marriage between Mother and [Stepfather], as well as seeking
      records on [Stepfather’s] mental health, we find such efforts
      appalling. It is true that “[a] petition to terminate a natural
      parent’s parental rights, filed by one natural parent against the
      other under Section 2512(a)(1), is cognizable only if an adoption
      of the child is foreseeable.” However, as our Supreme Court has
      stated: “The purpose of the involuntary termination provisions of
      the Adoption Act is not to punish an ineffective or negligent
      parent, or provide a means for changing the surname of the child,
      [but r]ather, . . . to dispense with the need for parental consent
      to an adoption when, by choice or neglect, a parent has failed to
      meet the continuing needs of the child.” Section 2531(c) of the
      Adoption Act specifically exempts the need for a report of intention
      to adopt where the potential adoptive parent is a step-parent.
      Allowing the non-custodial parent, who is the subject of the
      involuntary termination proceeding, to seek and introduce
      evidence of the competency of the parties or of the potential
      relationship issues of the adopting parent, would override the
      intent of the legislature in allowing for such exemption. Therefore,
      [Father’s] discovery motion sought discovery not relevant to the
      proceeding. We find no merit in the alleged error.

Trial Ct. Op., 5/28/19, at 27-30 (some footnotes omitted).

      We find no error or abuse of discretion on the part of the trial court in

denying Father’s discovery motion. Moreover, we discern no merit to Father’s

argument that he was prejudiced by the passing references to a 2012

conversation. The allegations were collateral to the main issues raised at the

termination proceeding, and there is no indication that the trial court even

considered or weighed the substance of the alleged 2012 conversation.



                                     - 22 -
J-S47027-19



Moreover, Father has not established any right to impeach Mother by calling

a witness to the 2012 conversation. Therefore, no relief is due.

      In his fourth issue on appeal, Father contends that the trial court

committed prejudicial error by excluding testimony about the best interest of

Child. In particular, Father complains that the trial court did not permit his

counsel to present the testimony of his aunt, J.B., as to Father’s “personality

and just his likability with kids.” See Father’s Brief at 54-55 (quoting N.T.,

4/4/19, at 154). Father also asserts that the trial court improperly sustained

the objection by counsel for Mother and Stepfather to his counsel’s offer of

testimony from Paternal Grandfathermother concerning instances in which

Mother allegedly failed to be truthful that would have challenged Mother’s

credibility. Id. (citing N.T., 4/4/19, at 297-98). Father argues that the trial

court’s exclusion of his proffered testimony precluded him from being able to

prove that termination and adoption would not be in Child’s best interest. Id.

at 55-56. Additionally, Father asserts that the trial court interrupted Father’s

questioning of witnesses and limited Father’s ability to present evidence.

      It is well settled that the decision to admit or exclude evidence is within

the sound discretion of the trial court. In re A.J.R.-H., 188 A.3d 1157, 1166-

67 (Pa. 2018); In re Baby Boy S., 615 A.2d 1355, 1361 (Pa. Super. 1992).

Moreover, the trial court has discretion to impose reasonable limitations on

the mode and manner of the presentation of evidence. Cf. Pa.R.E. 611(a).




                                     - 23 -
J-S47027-19



“A reviewing court will not disturb these rulings absent an abuse of discretion.”

A.J.R.-H., 188 A.3d at 1166 (citation omitted).

      Following our review, we find no merit to Father’s arguments. We agree

with the trial court that testimony that Father interacted well with other

children was not relevant to Child’s needs and welfare.        See 23 Pa.C.S. §

2511(b). Similarly, trial court acted within its discretion to preclude Paternal

Grandfather’s from testifying about prior instances in which Mother “failed to

be truthful” regarding loans made to her before 2012. Accordingly, we find

no error or abuse of discretion on the part of the trial court in refusing to admit

Father’s proffered testimony. See A.J.R.-H., 188 A.3d at 1166.

      In sum, this Court finds that the trial court’s decision to terminate the

parental rights of Father under Section 2511(a)(1) and (b) is supported by

competent, clear and convincing evidence in the record. See S.P., 47 A.3d

at 826-27. This Court has stated that a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). We have stated that

a “child’s life ‘simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.’” Z.P., 994

A.2d at 1125 (citation omitted). Accordingly, we affirm the decree terminating

the parental rights of Father pursuant to Section 2511(a)(1) and (b).

      Decree affirmed.




                                      - 24 -
J-S47027-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2019




                          - 25 -